
	
		II
		111th CONGRESS
		1st Session
		S. 467
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2009
			Mr. Dodd (for himself,
			 Mr. Cochran, Mr. Kennedy, Mr.
			 Casey, Mr. Kohl, and
			 Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National and Community Service Act of 1990
		  to establish Encore Service Programs, Encore Fellowship Programs, and Silver
		  Scholarship Programs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Encore Service Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)Programs funded
			 under the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.)
			 have the potential to dramatically increase the number of individuals age 50 or
			 older engaged in national service, applying decades of experience to solving
			 community problems.
			(2)The potential
			 pool of older individuals who could provide national service is enormous and
			 rapidly growing. The population of people age 50 or older, which today is more
			 than 94,000,000 individuals, is expected to grow by over 22 percent in the next
			 10 years, to almost 115,000,000 individuals.
			(3)Studies show that
			 over half of the 78,000,000 individuals considered part of the Baby Boomer
			 generation, those turning 50 between 1996 and 2014, are interested in providing
			 meaningful service to their communities.
			(4)Research further
			 shows that older individuals are not adequately connected to national service
			 or work opportunities in the public sector.
			(5)For some
			 individuals age 50 or older, participation in national service can serve as an
			 important pathway and transition experience, leading them into second careers
			 in the public or nonprofit sector.
			(6)Today's Retired
			 and Senior Volunteer Program (RSVP) helps baby boomers anxious to make use of
			 their education, skills, and expertise to protect seniors against fraud, work
			 on a national falls prevention campaign, and volunteer to green the economy.
			 Research shows that individuals enrolled in the program volunteer more hours of
			 service per year than those not in the program.
			(7)The National
			 Senior Volunteer Corps programs, which are national service programs that
			 currently engage older individuals, have deployed millions of individuals in
			 the United States in service to their communities but are currently at capacity
			 and in need of resources to grow.
			3.ReferencesExcept as otherwise expressly provided,
			 wherever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the National and
			 Community Service Act of 1990 (42 U.S.C. 12501 et seq.).
		IEncore Service
			 Program
			101.DefinitionsSection 101 (42 U.S.C. 12511) is amended by
			 adding at the end the following:
				
					(30)Encore Service
				ProgramThe term Encore Service Program means a
				national service program authorized under section 122(a)(15).
					(31)Encore Service
				ParticipantThe term Encore Service Participant
				means an individual age 50 or older who is a participant in an approved Encore
				Service
				Program.
					.
			102.EligibilitySection 122(a) (42 U.S.C. 12572(a)) is
			 amended—
				(1)by redesignating
			 paragraph (15) as paragraph (16); and
				(2)by inserting
			 after paragraph (14) the following:
					
						(15)A service
				program that engages only individuals age 50 or older, or individuals age 50 or
				older and other individuals in intergenerational service activities, serving in
				service positions to address a specific community
				need.
						.
				103.PrioritySection 122 (42 U.S.C. 12572), as amended by
			 section 102, is further amended—
				(1)in subsection
			 (b), by adding at the end the following:
					
						(5)Encouragement
				of Encore Service ProgramsThe Corporation shall encourage
				national service programs, in appropriate cases, to establish, using
				evidence-based approaches, Encore Service Programs, and to apply for assistance
				under subsection (a) for such programs.
						;
				and
				(2)by adding at the end the following:
					
						(d)Priority for
				certain Encore Service ProgramsIn establishing priorities
				regarding the types of national service programs to be assisted under
				subsection (b) or (d) of section 129, the Corporation shall give priority to an
				Encore Service Program that has—
							(1)proven success in
				engaging, or detailed plans to begin engaging, individuals who are age 50 or
				older in service;
							(2)a strong focus on
				pre-service and in-service training for participants in order to obtain
				measurable results that meet the needs of the community served; and
							(3)conducted a
				thorough evaluation of the benefits of the Encore Service Program to both the
				participants and the community.
							(e)ConsultationIn
				awarding assistance or approved national service positions for Encore Service
				Programs, the Corporation shall consult with organizations and individuals with
				extensive experience in developing and administering robust national service
				programs that are producing measurable results and outstanding experiences for
				participants.
						(f)Sense of
				CongressIt is the sense of Congress that, by 2019, 25 percent of
				individuals participating in national service programs specified in this
				subtitle should be older individuals who are age 50 or
				older.
						.
				104.Terms of
			 serviceSection 139(b) (42
			 U.S.C. 12593(b)) is amended by adding at the end the following:
				
					(4)Terms of
				service for Encore Service Programs
						(A)In
				generalNotwithstanding any other provision of this title, an
				individual age 50 or older performing national service in an approved national
				service position in an Encore Service Program shall agree to participate in the
				program for a term of service described in 1 of clauses (i) through (v) of
				subparagraph (B).
						(B)Terms of
				service
							(i)Full-time
				serviceIf such an individual is performing full-time service,
				the individual shall agree to participate in the program for the term described
				in paragraph (1).
							(ii)Half-time
				serviceIf such an individual is performing half-time service,
				the individual shall agree to participate in the program for not less than 900
				hours during a period of not more than 1 year or not more than 2 years, as
				indicated in the approved application for the program.
							(iii)Reduced
				half-time serviceIf such an individual is performing reduced
				half-time service, the individual shall agree to participate in the program for
				not less than 675 hours during a period of not more than 1 year.
							(iv)Quarter-time
				serviceIf such an individual is performing quarter-time service,
				the individual shall agree to participate in the program for not less than 450
				hours during a period of not more than 1 year.
							(v)Minimum time
				serviceIf such an individual is performing minimum time service,
				the individual shall agree to participate in the program for not less than 300
				hours during a period of not more than 1
				year.
							.
			105.Living
			 allowanceSection 140(h) (42
			 U.S.C. 12594(h)) is amended by adding at the end the following: In the
			 case of an individual who began the individual's first term of service in a
			 national service program under this subtitle after the individual attained the
			 age of 50, and who is or has been an Encore Service Participant, the individual
			 may not receive, through such assistance or funds, an aggregate amount that is
			 more than twice the maximum amount available under subsections (a), (d), and
			 (e) for a term of full-time service described in section
			 139(b)(1)..
			106.Educational
			 award limit and term of transferred awards
				(a)Educational
			 award limitSection 146 (42
			 U.S.C. 12602) is amended by striking subsection (c) and inserting the
			 following:
					
						(c)Limitation on
				receipt of national service educational awardsAn individual may
				not receive, through national service educational awards, an aggregate amount
				that is more than the value of 2 such awards for terms of full-time service
				described in section
				139(b)(1).
						.
				(b)Term for
			 transferred educational awardsSection 146(d) of the National and
			 Community Service Act of 1990 (42 U.S.C. 12602) is amended by adding at the end
			 the following:
					
						(3)Term for
				transferred educational awardsFor purposes of applying
				paragraphs (1) and (2)(A) to an individual who is eligible to receive an
				educational award as a designated individual (as defined in section 148(f)(3)),
				references to a seven-year period shall be considered to be references to a
				20-year period that begins on the date the individual who transferred the
				educational award to the designated individual completed the term of service in
				the approved national service position that is the basis of the
				award.
						.
				107.Determination
			 of the amount of the national service educational awardSection 147 (42 U.S.C. 12603) is amended by
			 adding at the end the following:
				
					(d)Award for
				Encore Service ParticipantsAn individual who is an Encore
				Service Participant and who successfully completes the term of service
				described in section 139(b)(4) that is specified in the individual's agreement
				under such section, shall be provided with a national service educational award
				in an amount that bears the same relation to the amount of a full-time national
				service educational award as the number of hours of service provided in the
				position under the agreement bears to the number of hours of service required
				to be provided under section 139(b)(1) to receive a full-time national service
				educational
				award.
					.
			108.Transfer of
			 the awardsSection 148 (42
			 U.S.C. 12604) is amended—
				(1)by redesignating
			 subsections (f) and (g) as subsections (g) and (h), respectively; and
				(2)by inserting
			 after subsection (e) the following:
					
						(f)Transfer of
				educational awards
							(1)In
				generalAn individual who is eligible to receive a national
				service educational award under a program described in paragraph (2) may
				transfer the award to a designated individual, and subsections (b), (c), (d),
				and (e) shall apply to the designated individual in lieu of the individual who
				is eligible to receive the national service educational award, except
				that—
								(A)amounts refunded
				to the account under subsection (c)(5) on behalf of a designated individual may
				be used by the Corporation to fund additional placements in the national
				service program in which the eligible individual who transferred the national
				service educational award participated for such award; and
								(B)a borrower of a
				qualified student loan (as defined in subsection (b)(7)) shall be eligible to
				have the Corporation pay, on behalf of the borrower, the interest that accrues
				during a period for which the borrower has obtained forbearance in accordance
				with subsection (e), if the eligible individual successfully completes the
				eligible individual's required term of service for a national service
				educational award and transfers the award to the borrower as a designated
				individual.
								(2)Conditions for
				transferA national service educational award may be transferred
				under this subsection if—
								(A)the educational
				award is for service in a national service program that is an Encore Service
				Program; and
								(B)the eligible
				individual began the individual's first term of service in the Encore Service
				Program after the individual attained the age of 50.
								(3)Definition of a
				designated individualIn this subsection, the term
				designated individual is an individual—
								(A)whom an
				individual who is eligible to receive a national service educational award
				under a program described in paragraph (2) designates to receive the
				educational award; and
								(B)who meets the
				eligibility requirements of paragraphs (3) and (4) of subsection (a), and
				subsection (e), of section
				146.
								.
				109.Corporation
			 requirements
				(a)Planning for
			 implementationIn order to carry out the objectives of section
			 122(f) of the National and Community Service Act of 1990 (42 U.S.C. 12572(f)),
			 the Corporation shall examine national service programs carried out under
			 subtitle C of title I of that Act (42 U.S.C. 12571 et seq.) and identify and
			 address the barriers to engaging individuals age 50 or older in national
			 service, including examining—
					(1)how the programs
			 are marketed to individuals age 50 or older versus young adults;
					(2)the extent to
			 which the living allowance described in section 140 of that Act (42 U.S.C.
			 12594) is a factor;
					(3)the extent to
			 which the educational award described in subtitle D of that Act (42 U.S.C.
			 12601 et seq.) is a factor;
					(4)the correlation
			 between the extent of the pre-service and in-service training provided and the
			 perceived investment by the participants;
					(5)the correlation
			 between the extent of the pre-service and in-service training provided and
			 program impact;
					(6)the extent to
			 which job transition resources and training are provided; and
					(7)the outreach
			 efforts required to carry out the objectives of section 122(f) of that Act (42
			 U.S.C. 12572(f)).
					(b)Reports to
			 Congress
					(1)Report on
			 implementationNot later than 90 days after the date of enactment
			 of this Act, the Corporation shall prepare and submit to Congress a report on
			 implementation of this subtitle, including addressing barriers described in
			 subsection (a) and any necessary recommendations on how to enhance programming
			 to carry out the objectives of section 122(f) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12572(f)).
					(2)Annual
			 reportingThe Corporation shall include, in its annual report to
			 Congress under section 172(b) of the National and Community Service Act of 1990
			 (42 U.S.C. 12632(b)), a detailed description of the Encore Service Programs
			 that have been carried out and the progress of the Corporation in carrying out
			 those objectives.
					(c)DefinitionIn
			 this section, the term Encore Service Programs has the meaning
			 given the term in section 101 of the National and Community Service Act of 1990
			 (42 U.S.C. 12511).
				IIEncore
			 Fellows
			201.DefinitionsSection 101 (42 U.S.C. 12511), as amended by
			 section 101 of this Act, is further amended by adding at the end the
			 following:
				
					(32)Encore
				FellowThe term Encore Fellow means an individual
				who is age 50 or older and who is a participant in an approved Encore
				Fellowship Program.
					(33)Encore
				Fellowship ProgramThe term Encore Fellowship
				Program means a program authorized under section
				198E.
					.
			202.Support
				(a)In
			 generalSubtitle H (42 U.S.C.
			 12653 et seq.) is amended by adding at the end the following:
					
						198E.Encore
				Fellowship Programs
							(a)Statement of
				purposeThe purpose of this section is to provide for Encore
				Fellowship Programs, in order to—
								(1)address the need
				for increased professional capacity in public agencies and nonprofit private
				organizations that are engaged in meeting unmet human, educational,
				environmental, or public safety needs; and
								(2)address the need
				for compelling learning and service opportunities to assist experienced
				individuals age 50 and older in shifting from their mid-life careers to
				suitable and rewarding careers in the public or nonprofit sector that benefit
				society and provide continued income to the individuals.
								(b)Assistance
				authorized
								(1)In
				generalThe Corporation may make grants under this section to
				eligible entities to pay for the Federal share of the cost of carrying out
				Encore Fellowship Programs.
								(2)ProgramsThe
				Encore Fellowship Programs shall—
									(A)recruit
				individuals age 50 or older who meet the requirements of subsection (f)(2) to
				serve as Encore Fellows;
									(B)provide
				specialized preplacement training and additional training for the Encore
				Fellows;
									(C)provide other
				activities designed to foster transitions to second careers in the public or
				nonprofit sector by the Encore Fellows; and
									(D)place the Encore
				Fellows in professional positions with employers that will serve as sponsoring
				organizations for the programs, and that meet the requirements of subsection
				(f)(1).
									(3)Permissible
				subgrantsThe entities may carry out the programs directly or
				through subgrants to other eligible entities.
								(c)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall—
								(1)be a State
				Commission, or national nonprofit organization, with demonstrated experience in
				establishing and carrying out a project to recruit, train, and place
				participants or volunteers, and that is qualified to receive assistance under
				section 121;
								(2)demonstrate the
				ability to disseminate information about the Encore Fellowship Program that
				promotes the concept of mid-life transitions to public or nonprofit sector
				work;
								(3)demonstrate the
				expertise and capacity to provide meaningful management and leadership training
				opportunities; and
								(4)demonstrate
				knowledge of public or nonprofit sector professional needs and capacity to help
				meet the needs through an Encore Fellowship Program.
								(d)ApplicationTo
				be eligible to receive a grant under this section, an entity shall submit an
				application to the Corporation at such time, in such manner, and containing
				such information as the Corporation may require.
							(e)Use of
				fundsAn entity that receives a grant (or, as applicable, a
				subgrant) under this section may use the assistance made available through the
				grant (or subgrant) to assist with the activities described in subsection
				(b)(2). The entity may use the assistance for the allowances described in
				subsection (g).
							(f)Selection
				criteria
								(1)Sponsoring
				organizationThe recipient of a grant under subsection (b) shall
				develop criteria for the selection of sponsoring organizations, who
				shall—
									(A)be public
				agencies or private nonprofit organizations;
									(B)be engaged in
				meeting unmet human, educational, environmental, or public safety needs;
									(C)demonstrate need
				and capacity for the professional skills of Encore Fellows;
									(D)agree to sponsor
				Encore Fellows in full-time professional positions for a period of not less
				than 9 months and not more than 1 year;
									(E)demonstrate
				experience in establishing and implementing, or detailed plans to begin
				establishing and implementing, meaningful professional development
				opportunities; and
									(F)agree to
				collaborate on, and participate in, the provision of specialized pre­place­ment
				training and additional training for the participants, and provision of other
				activities designed to foster transitions to second careers in the public or
				nonprofit sector by participants.
									(2)ParticipantsThe
				recipient of a grant under subsection (b) shall develop criteria for the
				selection of participants, who shall be individuals age 50 or older who—
									(A)intend to engage
				in work that meets unmet human, educational, environmental, or public safety
				needs upon completion of their fellowships;
									(B)demonstrate
				professional qualifications or experience; and
									(C)agree to
				participate in the Encore Fellowship Program involved on a full-time basis for
				not less than 9 months and not more than 1 year.
									(g)Provision of
				living allowance and related matters
								(1)Living
				allowanceAn entity that receives a grant (or, as applicable, a
				subgrant) under this section for an Encore Fellowship Program shall provide to
				each Encore Fellow in the program a living allowance for a fiscal year in an
				amount equal to 200 percent of the average subsistence allowance provided to
				VISTA volunteers under section 105 of the Domestic Volunteer Service Act of
				1973 (42 U.S.C. 4955) for that fiscal year.
								(2)Permissible
				salary and benefits
									(A)In
				generalAn Encore Fellow may receive a salary in excess of the
				maximum living allowance authorized in paragraph (1), and employment benefits,
				subject to subparagraph (B).
									(B)Provision by
				sponsoring organizationThe sponsoring organization shall pay 100
				percent of the amount of the salary that exceeds the amount of the maximum
				living allowance, and 100 percent of the cost of the benefits.
									(3)Ineligibility
				for national service educational awardAn Encore Fellow shall be
				ineligible for a national service educational award under subtitle D.
								(h)Matching funds
				requirementsThe Federal share of the cost of carrying out an
				Encore Fellowship Program that receives assistance under this section, whether
				the assistance is provided directly or as a subgrant from the original
				recipient of the assistance, may not exceed 70 percent of such cost. The
				provisions of section 121(e)(2) shall apply to the program, for purpose of
				providing for the remaining share of the cost.
							(i)Limit on
				administrative costNot more than 6 percent of the amount of
				assistance provided to the recipient of a grant (or, as applicable, a subgrant)
				under this section for a fiscal year may be used to pay for administrative
				costs incurred by—
								(1)the recipient of
				the grant (or, as applicable, a subgrant); and
								(2)sponsoring
				organizations for Encore Fellowship Programs carried out or supported by the
				assistance.
								(j)EvaluationThe
				Corporation shall evaluate the programs carried out under this section, and
				include the results of the evaluations in the Corporation's annual report to
				Congress under section
				172(b).
							.
				(b)Authorization
			 of appropriationsSection 501(a)(2) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12681(a)(2)) is amended—
					(1)by inserting
			 (other than section 198E) after H of title I each
			 place it appears; and
					(2)by adding at the
			 end the following:
						
							(C)Encore
				Fellowship programsThere are authorized to be appropriated to
				carry out section 198E, $20,000,000 for fiscal year 2010 and such sums as may
				be necessary for each succeeding fiscal
				year.
							.
					(c)Table of contentsThe table of contents of the National and
			 Community Service Act of 1990 is amended in the items relating to subtitle H of
			 title I, by adding at the end the following:
					
						
							Sec. 198E. Encore Fellowship
				Programs.
						
						.
				IIISilver
			 Scholars
			301.Silver
			 scholarship programs
				(a)In
			 generalSubtitle H of title I
			 (42 U.S.C. 12653 et seq.), as amended by section 202 of this Act, is further
			 amended by adding at the end the following:
					
						198F.Silver
				scholarship programs
							(a)EstablishmentThe
				Corporation is authorized to award grants to eligible entities, to enable the
				eligible entities to provide volunteers participating in service projects in
				accordance with this section with scholarships that may be used by the
				volunteers or by individuals designated by the volunteers.
							(b)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall be a public agency or private nonprofit organization with
				experience in administering service programs (including the programs described
				in or administered under title II of the Domestic Volunteer Service Act of 1973
				(42 U.S.C. 5000 et seq.)).
							(c)ApplicationsTo
				be eligible to receive a grant under this section, an entity shall submit to
				the Corporation an application at such time, in such manner, and containing
				such information as the Corporation may reasonably require.
							(d)Criteria and
				priorities for grantsThe Corporation shall establish criteria
				and priorities for awarding grants under this section.
							(e)Requirements
				for scholarshipAn entity that receives a grant under subsection
				(a) shall use the funds made available through the grant to award a scholarship
				described in subsection (a) to recipients, each of whom—
								(1)is, or has been
				designated for the scholarship by, a volunteer who—
									(A)has performed not
				less than 500 hours of volunteer service, of a type specified by the
				Corporation under subsection (f)(1), during a 12-month period that is—
										(i)after the
				volunteer at issue has attained age 55; and
										(ii)after the date
				of the enactment of this section; or
										(B)has performed not
				less than 250 hours but less than 500 hours of volunteer service of that type
				during such a 12-month period, based on compelling personal circumstances;
				and
									(2)has received,
				during the 5-year period preceding the date that the scholarship is awarded,
				fewer than 2 scholarships under this section.
								(f)Services,
				criteria, and priorities for scholarshipsThe Corporation
				shall—
								(1)specify the types
				of volunteer service a volunteer may engage in to meet the term of service
				requirements for a scholarship under this section, which shall include—
									(A)tutoring or
				mentoring in a school, after-school program, or other community-based
				educational setting; and
									(B)assisting persons
				with special needs, including persons who are homebound, to continue living
				independently; and
									(2)establish
				criteria and priorities for eligible entities to use in awarding scholarships
				under this section.
								(g)Amount of
				scholarshipThe entities shall award the scholarships—
								(1)in an amount of
				not more than $1,000; or
								(2)in the case of an
				individual who meets the requirements of subsection (e) with a term of service
				described in subsection (e)(1)(B), in an amount that is prorated based on the
				individual's hours of service.
								(h)Use of
				scholarshipsA scholarship awarded under this section may be
				used—
								(1)by the volunteer
				or the person designated by the volunteer, in accordance with subsection
				(e);
								(2)only for
				qualified tuition and related expenses, as defined in section 117 of the
				Internal Revenue Code of 1986, and only under such conditions as are set forth
				by the Corporation through regulation; and
								(3)not later than 20
				years after the date of the award of the scholarship, to allow time for an
				individual designated under subsection (e)(1) to use the scholarship.
								(i)Authorization
				of appropriationsOf the funds appropriated to carry out this
				section—
								(1)not more than 15
				percent shall be used for administrative purposes by the Corporation;
								(2)not less than 50
				percent shall be made available for grants under subsection (a) and used to
				award scholarships to volunteers who have met the term of service requirements
				for the scholarships by providing tutoring or mentoring described in subsection
				(f)(1)(A);
								(3)not less than 10
				percent shall be made available for grants under subsection (a) and used to
				award scholarships to volunteers who have met the requirements by providing
				assistance described in subsection (f)(1)(B); and
								(4)not more than 10
				percent shall be made available for such grants and used for administrative
				purposes by the eligible entities receiving the
				grants.
								.
				(b)Authorization
			 of appropriationsSection 501(a)(2), as amended by section 202(b)
			 of this Act, is further amended—
					(1)by striking
			 section 198E each place it appears and inserting sections
			 198E and 198F; and
					(2)by adding at the
			 end the following:
						
							(D)Silver
				scholarship programThere are authorized to be appropriated to
				carry out section 198F, $20,000,000 for fiscal year 2010 and such sums as may
				be necessary for each succeeding fiscal
				year.
							.
					(c)Table of
			 contentsThe table of contents of the National and Community
			 Service Act of 1990 is further amended in the items relating to subtitle H of
			 title I, by adding at the end the following:
					
						
							Sec. 198F. Silver Scholarship
				Programs.
						
						.
				IVExpansion of
			 Senior Corps
			401.Expanded
			 eligibility criteria
				(a)Foster
			 grandparent programSection 211 of the Domestic Volunteer Service
			 Act of 1973 (42 U.S.C. 5011) is amended—
					(1)in subsection
			 (a), by striking sixty and inserting 55;
			 and
					(2)in subsection
			 (e)(1), by striking 125 and inserting 200.
					(b)Senior
			 companion programSection 213(a) of the Domestic Volunteer
			 Service Act of 1973 (42 U.S.C. 5013(a)) is amended by striking
			 60 and inserting 55.
				(c)General
			 provisionsSection 223 of the Domestic Volunteer Service Act of
			 1973 (42 U.S.C. 5023) is amended by striking sixty and inserting
			 55.
				402.Authorization
			 of appropriationsSection 502
			 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5082) is
			 amended—
				(1)in subsection (a), by striking
			 $45,000,000 and all that follows through the period at the end
			 and inserting $136,700,000 for fiscal year 2010, and such sums as may be
			 necessary for each succeeding fiscal year.;
				(2)in subsection
			 (b), by striking $85,000,000 and all that follows through the
			 period at the end and inserting $228,000,000 for fiscal year 2010, and
			 such sums as may be necessary for each succeeding fiscal year.;
			 and
				(3)in subsection
			 (c), by striking $40,000,000 and all that follows through the
			 period at the end and inserting $92,000,000 for fiscal year 2010, and
			 such sums as may be necessary for each succeeding fiscal year..
				
